Citation Nr: 1746105	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-53 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee degenerative arthritis.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee degenerative arthritis.  

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1956 to March 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the evidence of record, the Board finds that these matters must be remanded for additional development.  

In regards to the Veteran's low back disability, the Veteran's service treatment records show that during service in March 1960, he suffered an electrical shock while working on bridge construction, resulting in an electrical burn of his right middle finger (for which he has established service connection).  The Veteran has testified that when he received the electrical shock, he was thrown back and his back hit against a brace.  See August 2017 video conference hearing.  

In addition, the Veteran obtained a VA examination in December 2013.  The examiner stated that the Veteran was a lifelong basketball and football athlete and played with the Cleveland Browns, and such activities would predispose him to developing arthritis of other joints.  The examiner opined that the Veteran's right hip, left knee, and low back disabilities were not at least as likely as not proximately due to or the result of his degenerative changes of his right knee.  

At the August 2017 video conference hearing, the Veteran testified that he only tried out for the Cleveland Browns, and after not making the team, he did not play again.  He also indicated that shortly after, he had a physical for being a police officer, which did not reveal any abnormalities.  Thus, to the extent the December 2013 VA examiner indicated the Veteran was a "lifelong" basketball and football athlete, the Veteran has testified that such was erroneous.  Moreover, the opinion provided by the December 2013 VA examiner is inadequate as the opinion did not address the aggravation aspect of the Veteran's claims.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  

Finally, at the August 2017 video conference hearing, the Veteran also testified that his physician has informed him that his left knee, right hip, and low back disability could be from overcompensating from pain in his right knee.  He is competent to report what his physician reportedly told him.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file updated VA treatment records dated since October 2016. 
2. Notify the Veteran that he may submit lay statements from himself and others who have first-hand knowledge of the nature and extent of his in-service and post-service low back, left knee, and right hip symptoms.  He should be given a reasonable period of time to respond.  
3. After the above development, schedule the Veteran for an examination to determine the nature and etiology of his low back, left knee, and right hip disabilities.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's low back, left knee, and right hip disabilities.  The examiner should provide an opinion whether it is at least as likely as not that any diagnosed low back, left knee, and right hip disabilities had their onset in service.  Specifically, the examiner should also provide an opinion as to whether the Veteran's low back disability is related to being thrown against a brace.  
(b) Provide an opinion as to whether it is at least as likely as not that the Veteran's low back, left knee, and right hip disabilities were caused by his service-connected right knee degenerative arthritis, to include overcompensation from pain in the right knee.  
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's low back, left knee, and right hip disabilities were aggravated by his service-connected right knee degenerative arthritis, to include overcompensation from pain in the right knee.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  
4. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

